Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “so that the step is inclined to one-side inclination when the step is spaced apart from the step bracket”. This limitation renders the claim indefinite. In light of at least Figs. 1 and 8 filed with the application, this limitation appears to be inconsistent with the filed disclosure, Fig. 1 appears to disclose the step in the position that best fits the description of “when the step is spaced apart from the step bracket”, however, in Fig 1, the step appears to be disclosed as generally horizontal. Similarly, Fig. 8 appears to disclose the step in the position that best fits the description of “the step is inclined to one- side inclination”. However, in Fig. 8, at least a portion of the step appears to be located closer to the step bracket than the position disclosed in Fig. 1.  It appears as though a limitation such as “so that the step is inclined to one- side inclination when the step is moved laterally relative to the step bracket” would more accurately reflect the movement of the step disclosed in Figs. 1 and 8.
Claims 2-15 depend from Claim 1 and therefore incorporate the indefinite claim language described above.
Claim 16 recites the limitation “so that the step is inclined to one-side inclination when the step is spaced apart from the step bracket”. This limitation renders the claim indefinite. In light of at least Figs. 10 and 13 filed with the application, this limitation appears to be inconsistent with the filed disclosure, Fig. 13 appears to disclose the step in the position that best fits the description of “when the step is spaced apart from the step bracket”, however, in Fig 13, the step appears to be disclosed as generally horizontal. Similarly, Fig. 10 appears to disclose the step in the position that best fits the description of “the step is inclined to one- side inclination”. However, in Fig. 10, at least a portion of the step appears to be located closer to the step bracket than the position disclosed in Fig. 13.  It appears as though a limitation such as “so that the step is inclined to one- side inclination when the step is moved laterally relative to the step bracket” would more accurately reflect the movement of the step disclosed in Figs. 10 and 13.
Claims 17-20 depend from Claim 16 and therefore incorporate the indefinite claim language described above.
Claim 12 recites the limitation "each of the first swing arm and the second swing arm" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the first swing arm" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the second swing arm" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
It appears as though Claims 12 and 13 were intended to depend from Claim 3 and have been examined as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merrill (2,702,195).
Consider Claim 1. Merrill discloses a swing step comprising: a swing supporter (18, 37) connected to a step bracket (17, 35) positioned above a step (10) that forms a foothold; and a swing arm (11, 12) connecting the swing supporter (18, 37) to the step (10) so that the step is inclined to one- side inclination when the step is spaced apart from the step bracket.
Consider Claim 2, Merrill discloses all the features of the claimed invention, as described above, and further discloses wherein the swing supporter (18, 37) includes a first swing supporter (18) having a hinge guide (hole in 17) formed on one side of the step bracket (17), and a second swing supporter (37) having a hinge guide (36) formed on the other side of the step bracket (35).
Consider Claim 3, Merrill discloses all the features of the claimed invention, as described above, and further discloses wherein the swing arm (11, 12) includes a first swing arm (11) connected to the first swing supporter (18) and a second swing arm (12) connected to the second swing supporter (37); and the first swing arm (11) forms the one-side inclination so that the step is inclined by lifting up the step higher than the second swing arm (12) (See Fig. 5).
Consider Claim 12, Merrill discloses all the features of the claimed invention, as described above, and further discloses wherein each of the first swing arm (11) and the second swing arm (12) forms a driver's stepping space of the step (10) and the step bracket in an inverse trapezoid shape when the step goes downward (C3, L47-49).
Consider Claim 13, Merrill discloses all the features of the claimed invention, as described above, and further discloses wherein the step is connected to the first swing arm (11) by a first hinge boss (14) formed on one side, and is connected to the second swing arm (12) by a second hinge boss (29) formed on an other side; and the first hinge boss and the first swing arm, and the second hinge boss and the second swing arm are respectively connected to each other via hinge pins (Horizontal portions of 11 and 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (2,702,195) in view of Johansson (4,333,547).
Consider Claim 16, Merrill discloses a truck comprising: an inclined swing step comprising: a step bracket (16, 17, 31, 35); a step (10) spaced apart from the step bracket and forming a driver's stepping space; a swing supporter (18, 37) connected to the step bracket; and a swing arm (11, 12) connecting the swing supporter to the step so that the step is inclined to one- side inclination when the step is spaced apart from the step bracket; and further discloses the step being intended for use on vehicles but does not specifically disclose a cabin having a driver's seat and forming a lower region on which the step bracket is mounted so that the step is positioned inside an approach angle line formed with respect to a ground from a front side of a wheel to the one-side inclination.
Johansson discloses a cabin having a driver's seat (Fig. 1) and forming a lower region (13) on which the step bracket (12) is mounted so that the step is positioned inside an approach angle line formed with respect to a ground from a front side of a wheel to the one-side inclination.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Merrill by further locating the step as disclosed by Johansson since it would have been a simple matter of substituting one known vehicle for another and would have yielded the predictable result of providing a compliant step on a tractor, earth moving scraper or similarly high vehicle.
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill (2,702,195) in view of Johansson (4,333,547) and further in view of Yamashita (2009/0001682).
Consider Claim 20, Merrill, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the lower region of the cabin is a bumper extension region.
Yamashita discloses a step (37) mounted to a bumper extension region (10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Merrill by further mounting the step to a bumper extension region as disclosed by Yamashita since it would have been a simple matter of combining prior art elements according to known methods to yield the expected result or providing a lower step on a cab-over type vehicle while reducing the likelihood of damaging the step due to impacting an obstacle.
Consider Claim 19, Merrill, as modified, discloses all the features of the claimed invention, as described above, but does not disclose wherein the lower region of the cabin is a garnish extension region surrounding an upper side of the wheel, however, this would have been an obvious variation of wherein the lower region of the cabin is a bumper extension region as required by Claim 20.
Allowable Subject Matter
Claims 4-11, 14-15 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims and further discloses wherein the first swing supporter includes a hinge shaft connected to the first swing arm as a center of rotation, and the hinge shaft including a shaft part having a first stopper bush connected to one side of the shaft part and a second stopper bush connected to an other side of the shaft part when the hinge shaft is positioned on the hinge guide; and form the one-side inclination on the step, the prior art does not disclose or render obvious, absent impermissible hindsight these limitations in combination with the first stopper bush and the second stopper bush form the one-side inclination on the step by limiting rotation of the hinge shaft within a limited rotating angle region as required by Claim 4.
Claims 5-8 depend from Claim 4
Although the prior art discloses all the limitations of the intervening claims and further discloses wherein the second swing supporter comprises: a hinge shaft connected to the second swing arm to form a center of rotation when the hinge shaft is positioned on the hinge guide, the hinge shaft including a shaft part; a first rotating bush connected to one side of the shaft part and a second rotating bush connected to an other side of a shaft part, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a press shaft contacting the first rotating bush and the second rotating bush, and moving downward together with the hinge shaft; and a press shaft spring generating spring elasticity through compression by downward movement of the press shaft as required by Claim 9.
Claims 10 and 11 depend from Claim 9.
Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with wherein the hinge guide forms a space in which the first swing supporter and the second swing supporter move upward and downward as required by Claim 14.
Consider Claim 15. The swing step according to claim 14, wherein the hinge guide is formed at a square corner of the step bracket.
Claim 15 depends from Claim 14.
Although the prior art discloses all the limitations of the intervening claims and further discloses wherein the step bracket includes a mounting bracket having a hinge guide with which the swing supporter is connected, a fixed flange fastened to the lower region of the cabin, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a side cover bracket connected to the mounting bracket and covering the hinge guide as required by Claim 17.
Claim 18 depends from Claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618